          Case 1:20-cr-00236-NONE-SKO Document 20 Filed 01/27/21 Page 1 of 5

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   ALEXANDRE M. DEMPSEY
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00236-NONE-SKO

12                                Plaintiff,

13                          v.                          APPLICATION FOR ORDER FOR
                                                        APPOINTMENT OF GUARDIAN AD LITEM
14   ANTHONY RODRIGUEZ
     aka Anthony Rito Lara,
15
                                  Defendant.
16

17

18          The United States of America, by and through its undersigned counsel, hereby respectfully

19 requests an Order to Appoint David M. Meyers of Dependency Legal Services for the minor child

20 victim and witness, as their Guardian ad Litem, in the above-captioned case. This application is made

21 under Title 18, United States Code, Section 3509.

22          Section 3509(h)(1) explicitly provides that this Court “may appoint, and provide reasonable

23 compensation and payment of expenses for, a guardian ad litem for a child who was a victim of, or a

24 witness to, a crime involving abuse or exploitation to protect the best interests of the child.” In making

25 its selection of a guardian ad litem, this Court “shall consider a prospective guardian’s background in,

26 and familiarity with, the judicial process, social service programs, and child abuse issues.” 18 U.S.C.
27 § 3509(h)(1). The guardian ad litem “shall not be a person who is or may be a witness in a proceeding

28 involving the child for whom the guardian is appointed.” Id.


      APPLICATION FOR APPOINTMENT OF GAL                 1
30
           Case 1:20-cr-00236-NONE-SKO Document 20 Filed 01/27/21 Page 2 of 5

 1          In a case such as this, the “guardian ad litem may attend all the depositions, hearings, and trial

 2 proceedings in which a child participates and make recommendations to the court concerning the

 3 welfare of the child.” 18 U.S.C. § 3509(h)(2). In order “to effectively advocate for the child[,]” the

 4 “guardian ad litem may have access to all reports, evaluations and records, except attorney’s work

 5 product,” and limited access to grand jury materials as appropriate. Id. The “guardian ad litem shall

 6 marshal and coordinate the delivery of resources and special services to the child.” Id. Section

 7 3006A(e), in turn, provides for court payments of services other than counsel for those who are unable

 8 to obtain or pay for those necessary services. 18 U.S.C. § 3006A(e).

 9          The United States requests that the Court take judicial notice of the Indictment filed in this case,

10 which charges Anthony Rodriguez with two counts of sexual exploitation of a minor, in violation of 18

11 U.S.C. § 2251(a), and one count of receipt of material involving the sexual exploitation of children, in

12 violation of 18 U.S.C. § 2252(a)(2) and (b)(1). Dkt. No. 1. This case involves a crime of abuse or

13 exploitation of a minor, see 18 U.S.C. § 3509(h)(1), specifically the defendant’s ten-year old child

14 (hereinafter referred to as MV1) while in the same home as the defendant’s eleven-year old child

15 (hereinafter referred to as MW1).

16          The United States also requests that the Court take judicial notice of the statements contained in

17 its Supplemental Authority in Support of Motion for Order Prohibiting Contact With Witnesses. Dkt.

18 No. 15. In particular, according to the victim advocate for the District Attorney’s Office in Stanislaus

19 County, the defendant’s wife and the mother of MV1 and MW1 has minimized the defendant’s conduct,

20 has not been protective, has advocated to lift the state protective order so that the defendant and his

21 children could communicate, and has stated that MV1 is “fine” and mostly traumatized by the FBI’s

22 arrival at their home and not by the defendant’s abuse. Dkt. Nos. 15 at 2, 15-1 (Email Exhibit). It is

23 foreseeable that MV1 and MW1 will have interests in the federal proceedings, including but not limited

24 to privacy, restitution, and other victim witness rights for which a guardian ad litem could determine

25 their best interests and advocate for the protection thereof to this Court. Accordingly, it is in their best

26 interest to have a guardian ad litem appointed to represent them during any related court hearings and to
27 “marshal and coordinate the delivery of resources and special services[.]” 18 U.S.C. § 3509(h)(2).

28          Pursuant to 18 U.S.C. § 3509(h)(1), the United States requests that this Court enter an order


       APPLICATION FOR APPOINTMENT OF GAL                 2
30
          Case 1:20-cr-00236-NONE-SKO Document 20 Filed 01/27/21 Page 3 of 5

 1 appointing David M. Meyers, Esq. as guardian ad litem to MV1 and MW1. Mr. Meyers has been the

 2 Chief Operating Officer (COO) of Dependency Legal Services (DLS) here in the Central Valley since

 3 June 2012. He is a lawyer in good standing in the State of California with decades of experience in

 4 child welfare and dependency actions. His resume is attached as Exhibit 1.

 5          Dependency Legal Services is a non-profit law firm providing representation to parents and

 6 children involved in California’s legal system. See www.dependencyls.com. As the COO, Mr. Meyers

 7 administers DLS’ contracts to represent parents and children throughout the Central Valley and is a

 8 national consultant, trainer, and attorney advocate in child welfare cases. He also previously served as

 9 Assistant Attorney General in Tucson, Arizona, representing their Child Protective Services Division.

10 Mr. Meyers will work with the team at DLS to advocate for MV1 and MW1 in this case, including at

11 least one other attorney in the office who has previously served as a guardian ad litem in a different

12 federal court. Thus, Mr. Meyers is in an excellent position to evaluate the needs and best interests of the

13 minor victim and witness in this case, including coordinating appropriate local services and resources, as

14 well as matters relating to welfare and dependency.

15          Mr. Meyers has indicted to the United States that he is available and willing to serve as guardian

16 ad litem in this matter. Defense counsel of record has indicated that she takes no position on this

17 application.

18          For these reasons, the United States respectfully requests that this Court appoint Mr. Meyers to

19 protect the best interests of the minor victim and minor witness in this case.

20

21
      Dated: January 26, 2021                                MCGREGOR W. SCOTT
22                                                           United States Attorney
23
                                                      By: /s/ LAURA D. WITHERS
24                                                        LAURA D. WITHERS
                                                          Assistant United States Attorney
25

26
27

28


      APPLICATION FOR APPOINTMENT OF GAL                 3
30
          Case 1:20-cr-00236-NONE-SKO Document 20 Filed 01/27/21 Page 4 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00236-NONE-SKO
11
                                   Plaintiff,
12
                            v.                           ORDER ON APPLICATION FOR APPOINTMENT
13                                                       OF GUARDIAN AD LITEM
     ANTHONY RODRIGUEZ
14   aka Anthony Rito Lara,
15                                 Defendant.
16

17

18                                                   ORDER
19          The Court has reviewed and considered the United States’ application for appointment of a
20 guardian ad litem for the minor victim (MV1), referenced in the Indictment in this case, and for the

21 minor witness (MW1), referenced and described in the application for this Order. Good cause having

22 been shown for the requested appointment, and the proposed guardian having agreed to accept the

23 appointment, the Court hereby orders that David M. Meyers, Esq. be appointed to serve as guardian ad

24 litem for the minor victim and the minor witness while this federal criminal case is pending.

25          To that end, it is further ordered that Mr. Meyers:
26                 •   May attend all hearings and trial proceedings in which the victim and/or witness
27                     participate and make recommendations to the Court concerning the welfare of the
28                     children;


      APPLICATION FOR APPOINTMENT OF GAL                 1
30
         Case 1:20-cr-00236-NONE-SKO Document 20 Filed 01/27/21 Page 5 of 5

 1                •   May have access to all reports, evaluations, and records, except attorney work

 2                    product, necessary to effectively advocate for the victim and/or witness;

 3                •   Shall marshal and coordinate the delivery of resources and special services to the

 4                    victim and/or witness; and

 5                •   Shall not be compelled to testify in any court action or proceeding concerning any

 6                    information or opinion received from the victim and/or witness in the course of

 7                    serving as their guardian ad litem.

 8 18 U.S.C. § 3509(h)(2).

 9         Finally, the Court agrees to provide reasonable compensation and payment of expenses for Mr.

10 Meyers as contemplated by 18 U.S.C. §§ 3509(h) and 3006A(e).

11
     IT IS SO ORDERED.
12

13     Dated:    January 27, 2021                           /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      APPLICATION FOR APPOINTMENT OF GAL                2
30
